Citation Nr: 1824443	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  15-41 982	)	DATE
Advanced on the Docket	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.


FINDING OF FACT

Competent and credible evidence establishes that the Veteran has experienced bilateral hearing loss and tinnitus since his active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.      38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.          §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty in the Navy from August 1955 to September 1957.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2018.  The transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

BILATERAL HEARING LOSS AND TINNITUS

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017); see also Fountain v. McDonald, 27 Vet.App. 258 (2015) (tinnitus is an organic disease of the nervous system and therefore a presumptive condition under 38 C.F.R. § 3.309(a)). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2017).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Although the October 2015 VA examination showed normal hearing in one ear, the results of a March 2018 private audiogram showed that the Veteran's bilateral hearing loss meets the criteria to be considered a disability for VA purposes under § 3.385.  

The Veteran contends his bilateral hearing loss and tinnitus are due to excessive noise exposure he experienced in active service due to being around to, and firing, large guns, and loading and off-loading missiles on a guided missile ship and shells on a destroyer.  The Veteran testified in March 2018 that he did all that without any hearing protection.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.  38 U.S.C. § 1154 (a) (2012). 

The Board finds that competent, credible, and probative evidence establishes that bilateral hearing loss and tinnitus are related to the Veteran's active service.

The Veteran's August 1955 entrance and September 1957 separation examinations show that he was administered an audiological "whisper test" with no audiograms.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.  The "whisper test" (or speaking to a service member from 15 feet away) is not reliable, and those results do not assist in determining the extent of change in the Veteran's hearing loss levels during his service.  See Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009).

An October 2015 VA examination showed normal hearing in the right ear and sensorineural hearing loss in the left ear.  The examiner also diagnosed tinnitus.  The examiner opined that the Veteran did not experience ratable hearing loss in his right ear.  The examiner also opined that the Veteran's left ear hearing loss was less likely as not related to his active service, as there was no evidence to conclude that the current hearing loss was caused by his active service.  As to tinnitus, the examiner opined that because the Veteran's hearing loss was not related to his active service, and there was no evidence of tinnitus complaints in the STRs, the condition was less likely as not related to his active service.

March 2018 private audiometric testing showed that the Veteran experienced moderate to severe sensorineural hearing loss in the right ear, and mild-moderate to severe sensorineural hearing loss in the left ear.  The results of the private audiogram showed that the Veteran's hearing loss met the criteria to be considered a disability for VA purposes under § 3.385.  The audiologist opined that the Veteran's bilateral hearing loss and tinnitus were at least likely as not incurred in his active service.  The audiologist opined that she was familiar with the Veteran's medical and military history, has treated him for hearing loss since 2013, and he had no other known risk factors that may have precipitated his current bilateral hearing loss and tinnitus. 

In his March 2018 hearing testimony, the Veteran related that he was exposed to the noise resulting from being around to, and firing, large guns, and loading and off-loading missiles on a guided missile ship and shells on a destroyer while he was in active service, and that he had no hearing protection available to him at that time.  He stated that his hearing problems and tinnitus started right after he left the Navy, and that people had to speak lousy to him and his spouse told him that he was unable to hear well.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service, as he worked as a mail carrier. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is competent to describe his recollections of hearing loss and tinnitus that started right after he left the Navy, as well as his continuous manifestations of hearing loss and tinnitus since service, as these are conditions capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements regarding continuity of symptomatology credible.  They are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  The Board finds them persuasive. 

As for tinnitus, the Board notes that the Veteran is competent to report that he experiences ringing in his ears starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible, and the Board finds that his lay statements are sufficient to establish service connection for tinnitus under these circumstances.

As for hearing loss, the Board finds that the Veteran's statements as to the onset of hearing loss and continuity of symptomatology of hearing loss since service are credible, and the Board finds that those lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  

While the VA opinion of record is not favorable to the Veteran, the October 2015 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss and tinnitus, stating instead that the Veteran's disabilities began well after discharge from service.  Given the failure to consider the Veteran's lay statements of continuity of symptoms since service, the October 2015 VA opinion is inadequate, and has limited probative value. 

The Board finds the March 2018 the most probative opinion of record.  This opinion constitutes probative evidence on the medical nexus question that was based on review of the Veteran's documented medical history and assertions and physical examination and consideration of medical principles and literature.  That opinion provided clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In light of the credible lay evidence of hearing loss and tinnitus in service, continuity of symptoms since service, and the March 2018 favorable medical opinion, and resolving any doubt in the Veteran's favor, service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:   North Carolina Division of Veterans Affairs
 
Department of Veterans Affairs


